Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an IC device comprising:
“a redistribution line over the first passivation layer, wherein the redistribution line has a barrel-shaped profile;
a second passivation layer over the redistribution line, wherein a distance from a bottommost surface of the second passivation layer to the substrate is less than a distance from a bottommost surface of the redistribution line to the substrate; and a polymer layer over the second passivation layer”.

Claims 2-8 and 10 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 11: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an IC device comprising:
“a second PPI over the first passivation layer, wherein an aspect ratio of the second PPI is at least 1.5, and the aspect ratio is based on a height of the second PPI
and a space between a bottommost surface of the first PPI and a bottommost surface of the second PPI; and
a second passivation layer over the first PPI and the second PPI”.

Claims 12-16 depend from claim 11, and therefore, are allowed for the same reason as claim 11.

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an IC device comprising:
“a second PPI over the first passivation layer, wherein the second PPI is a dummy element; and
a second passivation layer over the first PPI and the second PPI,
wherein a spacing between a bottommost surface of the first PPI and a bottommost surface of the second PPI is less than a spacing between a body portion of the first PPI and a body portion of the second PPI”.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826